         Case 1:19-cv-00932-KBJ Document 12 Filed 05/24/19 Page 1 of 9



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                   )
 CENTER FOR BIOLOGICAL DIVERSITY,                  )
                                                   )
                       Plaintiff,                  )
                                                   )
                        v.                         )         Civ. A. No. 19-0932 (KBJ)
                                                   )
 U.S. FISH AND WILDLIFE SERVICE,                   )
                                                   )
                       Defendant.                  )
                                                   )
                                                   )

                             ANSWER TO AMENDED COMPLAINT

       Defendant, the United States Fish and Wildlife Service (“FWS”), by and through

undersigned counsel, respectfully submits the following answer to the Center for Biological

Diversity’s (“Plaintiff”) Amended Complaint filed on May 10, 2019.

                                          DEFENSES

       1. Some or all of the information sought by Plaintiff is exempt from release under one or

more exemptions of the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552(b).

       2. Defendant respectfully reserves the right to amend, alter, and supplement the defenses

contained in this Answer as the facts and circumstances giving rise to the Complaint become

known to Defendant through the course of the litigation.

                   RESPONSES TO THE NUMBERED PARAGRAPHS

       Defendant denies all allegations in the Amended Complaint, including the relief sought,

except when specifically admitted in this Answer. Defendant responds as follows:
          Case 1:19-cv-00932-KBJ Document 12 Filed 05/24/19 Page 2 of 9



                                           INTRODUCTION 1

        1. This paragraph contains Plaintiff’s characterization of its FOIA requests and of this

action to which no response is required.

        2. Admit that FWS finalized a decision on August 2, 2018. FWS respectfully refers the

Court to such decision for the most accurate representation of its content.

        3. Deny that public notice and comment or a formal assessment was required before the

decision on August 2, 2018, was issued because it was not a rule-making decision.

        4. This paragraph contains Plaintiff’s characterization of the effects of the decision on

August 2, 2018. FWS respectfully refers the Court to such decision for the most accurate

representation of its content.

        5. Admit. FWS avers that as of its Statistical Data Tables for September 30, 2018, the

Refuge System contains 146.4 million acres, including more than 54 million acres of submerged

lands and waters in refuges. FWS also avers that the Refuge System’s Mission Statement is, “The

Mission of the National Wildlife Refuge System is to administer a national network of lands and

waters for the conservation, management, and where appropriate, restoration of the fish, wildlife,

and plant resources and their habitats within the United States for the benefit of present and future

generations of Americans.”

        6. This paragraph contains Plaintiff’s characterization of neonicotinoid pesticides to which

no response is required.

        7. This paragraph contains Plaintiff’s characterization of GMO crops to which no response

is required.




1
 For ease of reference, Defendant refers to Plaintiff’s headings and titles, but to the extent those
headings and titles could be construed to contain factual allegations, those allegations are denied.
                                                 2
          Case 1:19-cv-00932-KBJ Document 12 Filed 05/24/19 Page 3 of 9



        8. This paragraph contains Plaintiff’s characterization of its FOIA requests to which no

response is required. Plaintiff’s two FOIA requests are documents that speaks for themselves and

are the best evidence of their contents.

        9. FWS is without knowledge sufficient to respond to the allegations in this paragraph.

FWS avers that a response was sent to Plaintiff on or about May 16, 2019, to the FOIA request

assigned tracking number FWS-2019-00121 in which FWS stated that no records were found as

result of its search. However, FWS further avers it is in the process of conducting a search in

response to the remaining FOIA request and records previously disclosed to Plaintiff in response

to a separate request no longer at issue may in fact be responsive to the remaining FOIA request.

        10. The first sentence of this paragraph contains Plaintiff’s characterization of FOIA and

its case to which no response is required. The remaining allegations of this paragraph contains

Plaintiff’s characterization of the relief sought to which no response is required.

                                      JURISDICTION AND VENUE

        11. This paragraph contains Plaintiff’s conclusions of law regarding jurisdiction to which

no response is required. To the extent that a response is required, Defendant admits this Court has

subject matter jurisdiction over FOIA claims subject to the terms and limitations of the FOIA.

        12. This paragraph contains Plaintiff’s conclusions of law regarding venue to which no

response is required. To the extent that a response is required, Defendant admits venue is proper.

        13-14. These paragraphs contain conclusions of law to which no response is required.

                                                  PARTIES

        15. Defendant is without knowledge or information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph.




                                                   3
          Case 1:19-cv-00932-KBJ Document 12 Filed 05/24/19 Page 4 of 9



        16. Defendant is without knowledge or information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph.

        17. FWS admits only that it is a federal agency subject to the FOIA.

                         STATUTORY AND REGULATORY FRAMEWORK

        18-29. These paragraphs contain conclusions of law to which no response is required.

                                       FACTUAL BACKGROUND

A. The Service's August 2018 Decision Allowing for the Use of Neonicotinoid Pesticides and
GMO Crops in National Wildlife Refuges

        30-35. These paragraphs contain Plaintiff’s characterization of background information

that is not relevant to the legal issues in this case, and thus no response is required.

B. The Center's FOIA Requests

        36. This paragraph contains Plaintiff’s characterization of its FOIA requests, to which no

response is required. Plaintiff’s three FOIA requests are documents that speaks for themselves

and are the best evidence of their contents.

        a. FWS-2018-01237 (Implementation of 2018 Refuge System Decision)

        37. This paragraph contains Plaintiff’s characterization of its FOIA request to which no

response is required. Plaintiff’s September 17, 2018 FOIA request is a document that speaks for

itself and is the best evidence of its contents.

        38-39. These paragraphs contains Plaintiff’s characterization of its FOIA request to which

no response is required. Plaintiff’s September 17, 2018 FOIA request is a document that speaks

for itself and is the best evidence of its contents. These paragraphs also contain background

information that is not relevant to the legal issues in this case, and thus no response is required.

        40. Admit.




                                                   4
          Case 1:19-cv-00932-KBJ Document 12 Filed 05/24/19 Page 5 of 9



        41. The allegations in the paragraph refer to the content of a letter that Plaintiff sent. FWS

respectfully refers the Court to the content of such letter for the most accurate representation.

        42. Deny. FWS avers that it conferred with Plaintiff on May 10, 2019, the date that the

amended complaint was filed, and discussed the FOIA request that is the subject of this paragraph.

FWS further avers that it is in the process of conducting its search in response to this request and

that records previously disclosed to Plaintiff in response to a separate request no longer at issue

may in fact be responsive to the remaining FOIA request.

        44. This paragraph contains Plaintiff’s conclusions of law to which no response is required.

        45. Defendant is without knowledge or information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph.

        b. FWS-2019-00121 (Implementation of 2018 Refuge System Decision, Region 4)

        46-48. These paragraphs contain Plaintiff’s characterization of its FOIA requests and thus

no response is required. Plaintiff’s November 5, 2018 FOIA request is a document that speaks for

itself and is the best evidence of its contents. FWS avers that a response was sent to Plaintiff on

or about May 16, 2019, for the FOIA request assigned tracking number FWS-2019-00121.

        49. Admit.

        50. The allegations in the paragraph refer to the content of a letter that Plaintiff sent. FWS

respectfully refers the Court to the content of such letter for the most accurate representation.

        51. Deny. FWS avers that it conferred with Plaintiff on May 10, 2019, the date that the

amended complaint was filed, and discussed the FOIA request that is the subject of this paragraph.

FWS admits that Plaintiff did not receive records at the time, and avers that it subsequently

communicated to Plaintiff that no records were found as a result of its search.

        52. Admit.



                                                   5
          Case 1:19-cv-00932-KBJ Document 12 Filed 05/24/19 Page 6 of 9



        53. This paragraph contains conclusions of law to which no response is required.

        54. Defendant is without knowledge or information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph.

                                      CLAIMS FOR RELIEF

                              FIRST CLAIM FOR RELIEF:
                VIOLATION OF THE FREEDOM OF INFORMATION ACT
                  (The Service's Failure to Make a Lawful Determination)

        55. Defendant repeats and realleges the foregoing responses as if fully set forth herein.

        56-57. These paragraphs contain conclusions of law to which no response is required.

        58. FWS is without knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations in this paragraph.

        59. Deny.

        60. This paragraph contains conclusions of law to which no response is required.

        61. Deny.

                                   SECOND CLAIM FOR RELIEF:
                     VIOLATION OF THE FREEDOM OF INFORMATION ACT
                    (The Service's Failure to Promptly Disclose Responsive Records)

        62. Defendant repeats and realleges the foregoing responses as if fully set forth herein.

        63-66. These paragraphs contain conclusions of law to which no response is required.

        67. FWS is without knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations in this paragraph.

        68. Deny.

        69. This paragraph contains conclusions of law to which no response is required.

        70. Deny.




                                                   6
          Case 1:19-cv-00932-KBJ Document 12 Filed 05/24/19 Page 7 of 9



                                  THIRD CLAIM FOR RELIEF:
                    VIOLATION OF THE FREEDOM OF INFORMATION ACT
                       (The Service's Failure to Conduct an Adequate Search)

        71. Defendant repeats and realleges the foregoing responses as if fully set forth herein.

        72-73. These paragraphs contain conclusions of law to which no response is required.

        74. FWS is without knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations in this paragraph.

        75. Deny.

        76. This paragraph contains conclusions of law to which no response is required.

        77. Deny.

                                FOURTH CLAIM FOR RELIEF:
                 VIOLATION OF THE FREEDOM OF INFORMATION ACT
  (The Service's Failure to Provide Reasonably Segregable Portions of Exempt Records)

        78. Defendant repeats and realleges the foregoing responses as if fully set forth herein.

        79-80. These paragraphs contain conclusions of law to which no response is required.

        81. FWS is without knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations in this paragraph.

        82. Deny.

        83. This paragraph contains conclusions of law to which no response is required.

        84. Deny.

                                   FIFTH CLAIM FOR RELIEF:
                 VIOLATION OF THE ADMINISTRATIVE PROCEDURE ACT
                      (In the Alternative to the First through Fourth Claims)
               (The Service's Actions Unlawfully Withheld or Unreasonably Delayed)

        85. Defendant repeats and realleges the foregoing responses as if fully set forth herein.

        86-87. These paragraphs contains conclusions of law to which no response is required.




                                                 7
          Case 1:19-cv-00932-KBJ Document 12 Filed 05/24/19 Page 8 of 9



        88. FWS is without knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations in the first half of this paragraph and denies the remaining allegations.

        89. FWS is without knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations in this paragraph. This paragraph also contains Plaintiff’s conclusions

of law to which no response is required.

        90-91. These paragraphs contains conclusions of law to which no response is required.

                                  SIXTH CLAIM FOR RELIEF:
                  VIOLATION OF THE ADMINISTRATIVE PROCEDURE ACT
                       (In the Alternative to the First through Fifth Claims)
                     (The Service's Arbitrary and Capricious Agency Action)

        92. Defendants repeats and realleges the foregoing responses as if fully set forth herein.

        93-94. These paragraphs contains conclusions of law to which no response is required.

        95. FWS is without knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations in the first half of this paragraph and denies the remaining allegations.

        96-97. These paragraphs contains conclusions of law to which no response is required.

                                          Prayer for Relief

        The remainder of the Amended Complaint consists of Plaintiff’s prayer for relief to which

no response is required. To the extent a response is required, Defendant denies that Plaintiff is

entitled to any of the relief requested in this section.

Dated: May 24, 2019                             Respectfully submitted,

                                                JESSIE K. LIU, D.C. Bar # 472845
                                                United States Attorney

                                                DANIEL F. VAN HORN, D.C. Bar # 924092
                                                Chief, Civil Division

                                            By: /s/      ______________
                                               MATTHEW KAHN
                                               Assistant United States Attorney

                                                   8
Case 1:19-cv-00932-KBJ Document 12 Filed 05/24/19 Page 9 of 9



                           U.S. Attorney’s Office for the District of Columbia
                           555 4th Street, NW
                           Washington, DC 20530
                           (202) 252-6718
                           Matthew.Kahn@usdoj.gov




                              9
